Citation Nr: 0033462	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbaralgia and 
stenosis.

2.  Entitlement to service connection for left hand disorder.

3.  Entitlement to service connection for left shoulder 
disorder.

4.  Entitlement to service connection for right ankle 
disorder.

5.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected PTSD.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected irritable bowel syndrome 
with duodenitis and reflux.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
for following: (1) back disorder; (2) left hand disorder; (3) 
left shoulder disorder; and (4) right ankle disorder.  It 
also granted service connection for irritable bowel syndrome 
with duodenitis and gastroesophageal reflux, and assigned 
thereto an initial disability evaluation of 10 percent, 
effective September 11, 1995.  The appellant subsequently 
filed a timely notice of disagreement and substantive appeal 
addressing all five determinations.

In April 1997, the RO issued a rating decision that granted 
service connection for PTSD, and assigned thereto an initial 
disability evaluation of 10 percent, effective September 11, 
1995.  The appellant subsequently filed a timely notice of 
disagreement and substantive appeal regarding this issue.  In 
February 1998, the RO issued a rating decision that granted 
an increased initial disability evaluation of 30 percent, 
effective September 11, 1995, for the appellant's service-
connected PTSD.  This issue, however, remains properly on 
appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (where there 
is no clearly expressed intent to limit an appeal to 
entitlement to a specific disability rating for a service-
connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law)


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II. Original Rating Awards - Fenderson v. West 

The Board notes that it has recharacterized the appellant's 
claims involving the initial disability evaluations assigned 
to her service-connected conditions in order to comply with 
the fairly recent opinion by the United States Court of 
Appeals for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was." Fenderson, at 
126, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the appellant contends that she is entitled to 
higher initial disability evaluations for her service-
connected PTSD and irritable bowel syndrome with duodenitis 
and reflux.  Similar to Fenderson, the RO identified these 
issues merely as the proper evaluation of these conditions, 
rather than as a disagreement with the original rating award.  

Under these circumstances, the RO should readjudicate the 
appellant's claims of entitlement to higher initial 
disability evaluations for her service-connected PTSD and her 
service-connected irritable bowel syndrome with duodenitis 
and reflux.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Need for Additional Medical Examination and Medical 
Evidence

The RO has retrieved numerous medical treatment records 
relating to each of the appellant's relevant medical 
conditions at issue herein.  Nevertheless, the Board 
concludes that the RO should contact the appellant requesting 
information regarding all post service medical treatment she 
has received for any of the conditions currently being 
considered on appeal.  See 38 U.S.C.A. § 5103A(c) (2000).

After a thorough review of the appellant's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current severity of the 
appellant's service-connected PTSD.  "The need for a 
statement of reasons or bases is particularly acute when 
[Board] findings and conclusions pertain to the degree of 
disability resulting from mental disorders."  See Mittleider 
v West, 11 Vet. App. 181, 182 (1998) (per curiam order).  The 
most recent VA examination for the appellant's service-
connected PTSD was performed in August 1996.  There is 
evidence in the claims file, however, indicating that her 
condition may have changed significantly since that time.  
Consequently, the Board believes an additional VA psychiatric 
examination should be conducted prior to a final 
determination herein.  See Mittleider, 11 Vet. App. 181.  

Finally, the Board concludes that an additional examination 
is needed to determine the current severity of the 
appellant's service-connected irritable bowel syndrome with 
duodenitis and reflux.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for any of the 
following conditions since her discharge 
from the service: PTSD, irritable bowel 
syndrome with duodenitis and reflux, 
lumbaralgia and stenosis, left hand 
disorder, left shoulder disorder, right 
ankle disorder.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the severity of her service-connected 
PTSD.  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining psychiatrist 
prior to the examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD.  The VA examiner 
should also specifically address/discuss 
the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF).  In doing so, the VA examiner 
should discuss the purpose of a GAF 
score and include a definition of 
the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 
(1993).  In assigning a GAF score, 
the VA examiner should consider the 
psychological, social and 
occupational functioning on a 
continuum of mental health/illness.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  The appellant should also be afforded 
a VA gastrointestinal examination to 
identify the level of impairment 
currently arising from her irritable 
bowel syndrome with duodenitis and 
reflux.  The appellant's claims files, 
including all treatment records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review and 
comment.  The examiner should provide 
comment upon the level and extent of the 
appellant's overall gastrointestinal 
symptomatology and the effect of 
gastrointestinal disabilities upon her 
daily functioning. The complete rationale 
for all conclusions reached should be 
fully explained and set forth in the 
report of the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to 
increased initial disability evaluation 
for her service-connected PTSD and 
irritable bowel syndrome with duodenitis 
and reflux. Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should then 
readjudicate the appellant's claims for 
service connection for (1) lumbaralgia and 
stenosis; (2) left hand disorder; (3) left 
shoulder disorder; and (4) right ankle 
disorder.  

If the any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




